Citation Nr: 0617793	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  02-19 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for chronic lumbar strain 
superimposed on mild degenerative spondylosis, chronic 
adductor tendinitis, and early degenerative joint disease of 
the hips, originally claimed as muscle and joint pain due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant/Veteran




ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from Septmber1960 to 
February 1966 and as an active member of the Army National 
Guard from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The veteran testified at a hearing before 
a Decision Review Officer in September 2003, and the 
certified transcript is of record.   

In the August 1999 rating decision, the RO denied service 
connection for low back pain as well as muscle and joint 
aches due to an undiagnosed illness.  The RO noted that the 
latter disability was clinically diagnosed as chronic lumbar 
strain superimposed on mild degenerative spondylosis, chronic 
adductor tendinitis, and early degenerative joint disease of 
the hips.  The veteran disagreed with those decisions in 
February 2002.  In light of requirements outlined in the 
Veterans Claims Assistance Act of 2000 (VCAA), the RO 
readjudicated the veteran's claims in an October 2002 rating 
decision.  The RO characterized the veteran's claims as 
service connection for chronic lumbar muscular strain 
superimposed on mild degenerative spondylosis, chronic 
adductor tendinitis, and early degenerative joint disease of 
the hips.  The RO denied the claim, and the veteran appealed 
that decision.

In the August 1999 rating decision, the RO also denied 
entitlement to service connection for fatigue, flu-like 
symptoms, and loss of concentration and memory due to an 
undiagnosed illness.  The RO noted that the veteran's 
complaints were diagnosed as depressive disorder due to 
chronic pain.  In a November 2003 rating decision, the RO 
granted entitlement to dysthymia with chronic pain syndrome 
and a history of depressive disorder due to chronic pain.  
The RO noted that the grant included the issue of service 
connection for fatigue, flu-like symptoms, and loss of 
concentration and memory due to an undiagnosed illness.

In the August 1999 and October 2002 rating decisions, the RO 
also denied entitlement to service connection for post-
traumatic stress disorder (PTSD) and skin problems due to an 
undiagnosed illness.  The veteran disagreed with both 
decisions.  In November 2003, the veteran withdrew his appeal 
for service connection for PTSD.  In May 2004, the RO issued 
a statement of the case related to the issue of service 
connection for skin problems, but the veteran did not submit 
a substantive appeal.  Consequently, those issues are not 
before the Board in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Adductor tendinitis and degenerative joint disease of the 
back and hips did not begin during or within one year of 
active service. 

3.  Back and hip arthralgias are manifestations of the 
veteran's service-connected dysthymia disorder.


CONCLUSION OF LAW

Chronic lumbar muscle strain superimposed on mild 
degenerative spondylosis, chronic adductor tendinitis, and 
early degenerative joint disease of the hips, was not 
incurred in or aggravated by active service and is not due to 
an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1117 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in March 2004, VA notified the veteran of 
the information and evidence needed to demonstrate 
entitlement to service connection based on Gulf War service.  
In a letter dated in September 2004, VA notified the veteran 
of the information and evidence needed to demonstrate 
entitlement to service connection for chronic lumbar strain.  
Both letters identified what part of that evidence the 
veteran was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to submit any 
additional information related to his claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  Neither letter 
notified the veteran of the information and evidence needed 
to demonstrate the degree of disability or the effective date 
of an award; however, the Board finds that the deficiency is 
not prejudicial because service connection for chronic lumbar 
strain is denied in this decision, and VA will not assign a 
rating or effective date for that condition.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the AOJ decision on appeal 
was pending at the time the VCAA was enacted, and VA did not 
provide VCAA notice prior to that decision; however, the RO 
provided notice in September 2004 and reconsidered the claim 
in October 2005.  In Pelegrini, the Court stated that its 
decision did not void or nullify AOJ actions or decisions in 
which VCAA notice was not provided prior to the AOJ decision, 
but merely required that appellants receive VCAA-content-
complying notice.  In this case, the Board finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  
The veteran requested a hearing before the Board in November 
2002, but he withdrew that request in January 2003 in lieu of 
a hearing with a Decision Review Officer.  All known and 
available records relevant to the issue on appeal were 
obtained and are associated with the veteran's claims file, 
and the veteran does not contend otherwise.  Therefore, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

The veteran describes a general aching in his joints as well 
as daily, aching low back pain that radiates to his buttocks, 
anterior abdomen, and hips.  He also complains of stiffness 
and loss of flexibility.  He alleges that pain is aggravated 
by certain movements, which results in flare-ups of back pain 
several days a month with consequent muscular fatigue.  The 
veteran's girlfriend, son, and a friend alleged that the 
veteran experiences significant physical discomfort because 
of back pain.  

The veteran avers that he began to experience back pain while 
he was stationed in the Middle East in early 1991.  He denies 
experiencing comparable symptoms prior to his period of Gulf 
service.  He therefore suggests that he incurred his 
condition as a result of exposure to certain toxins in the 
Gulf region.  

The veteran's personnel records indicate service in the Gulf 
region from January 1990 to May 1991.  The veteran did not 
seek treatment for back or hip injuries during his period of 
service, but he referenced a history of swollen or painful 
joints during his April 1991 separation examination.  

Post-service treatment records indicate that the veteran 
frequently complained of and was diagnosed as having mild 
arthralgias, particularly in his back and hips.  The veteran 
maintains that, when he initially sought treatment for back 
pain, physicians could not diagnose a specific condition or 
etiology of his symptoms.  

In June 1991, the veteran requested an evaluation of whether 
back pain was attributable to diseases endemic to Saudi 
Arabia.  A physical examination was normal, and a VA 
physician diagnosed low back pain of uncertain etiology.  
Although there was no evidence of arthritis on examination, 
the physician opined that the veteran's symptoms could 
reflect a problem related to degenerative joint disease or 
lumbar disc disease.  The physician stated that he could not 
rule out a possible brucellosis infection as the possible 
etiology of back pain, but he found that post-infectious 
sacroiliitis was unlikely.  

During an August 1998 Persian Gulf Registry Examination, a 
physical examination was unremarkable aside from muscular 
tightness around the hips and muscular tenderness of the low 
back.  The examiner diagnosed mild arthralgias involving 
primarily the hips and low back.  

During an October 1998 VA examination, the veteran's back was 
normal aside from mild lumbar tenderness and loss of motion.  
X-ray images revealed mild degenerative spondylosis of the 
veteran's lumbar spine.  The examiner diagnosed chronic 
lumbar strain superimposed on early degenerative joint 
disease.

In April 1999, the veteran averred that his symptoms had 
worsened and were accompanied by bilateral hip pain, which he 
described as part of his general back pain.  A physical 
examination was normal aside from tenderness of the adductor 
muscles and minimally limited, painful motion.  X-rays 
revealed mild degenerative changes of the hips bilaterally.  
A VA examiner diagnosed bilateral hip pain as chronic 
adductor tendinitis and degenerative joint disease.  

During a February 2005 VA examination, the examiner noted 
that the veteran's back evaluation was objectively normal.  
The veteran stated that, aside from a higher frequency of 
pain, there was not a significant difference between his back 
and hip symptoms and generalized pain and weakness of his 
muscular system.  The examiner opined that the veteran's 
symptoms were as likely as not part of his 
dysthymic/neuromuscular disorder, and not an injury or 
problem of the lumbosacral area.  The examiner did not find a 
back diagnosis.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuing symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

There is no evidence that the veteran has a distinct, 
service-connected back disability.  The veteran has a history 
of back and hip arthralgias that began during his period of 
service, but a VA examiner opined that those symptoms were 
manifestations of the veteran's neuromuscular disorder.  VA 
granted service connection for dysthymia in November 2003, 
and any disabling effects of back and hip arthralgias are 
compensated in an overall assessment of that disability.  
Consequently, VA will not grant entitlement to service 
connection for low back arthralgias as a separate disability.

Physicians also diagnosed adductor tendinitis and 
degenerative joint disease of the back and hips; however, 
there is no evidence that those disabilities were incurred in 
service.  The veteran did not sustain any back or hip 
injuries during service that would indicate a resultant onset 
of degenerative changes or chronic tendinitis.  Moreover, 
there was no x-ray evidence of degenerative joint disease 
until 1998, and the veteran was not diagnosed as having 
adductor tendinitis until 1999.  The lapse of time between 
the veteran's discharge and his diagnoses undermines a 
potential causative relationship between the veteran's 
service and his current back conditions.  Finally, no medical 
opinion or medical evidence establishes a relationship 
between the veteran's service and degenerative changes or 
adductor tendinitis.  Therefore, there is no evidence that 
those conditions began during or as a consequence of service.

Evidence also fails to establish entitlement to service 
connection by application of regulatory presumptions.  
Arthritis is classified as a chronic disease under 38 C.F.R. 
§ 3.309(a).  Service connection may be granted for the 
conditions listed in that regulation if the veteran displays 
symptoms of a chronic condition to a degree of ten percent or 
more within one year of discharge, even if there is not 
otherwise evidence that the disease was incurred in or 
aggravated by service.  See 38 C.F.R. §§ 3.307(a)(2), 
3.309(a).  The presumption will not apply in this case 
because x-ray evidence did not reveal degenerative changes 
until 1998, more than seven years after the veteran's 
discharge from service.  Notably, a physician specifically 
found no evidence of arthritis during a 1991 examination.  

Evidence also fails to establish presumptive entitlement to 
service connection for an undiagnosed illness.  VA will grant 
service connection to Persian Gulf veterans who exhibit 
objective indications of a "qualifying chronic disability" 
that meets certain conditions.  "Chronic" conditions are 
those disabilities that have existed for six months or more.  
See 38 C.F.R. § 3.17(a)(4).  A "qualifying chronic 
disability" includes:  an undiagnosed illness; a "medically 
unexplained chronic multisymptom illness," including chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or 
any other illness established by VA; or any diagnosed illness 
that VA determines warrants presumptive service connection.  
See 38 C.F.R. § 3.317(a)(2)(i).  A "medically unexplained 
chronic multisymptom illness" is a diagnosed illness without 
conclusive pathophysiology or etiology, and chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology are not medically unexplained for VA 
compensation purposes.  See 38 C.F.R. § 3.317(a)(2)(ii).

If the veteran has a qualifying chronic disability, then VA 
will presumptively grant service connection if that 
disability meets two conditions.  First, the disability must 
have become manifest either during a period of active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War or to a degree of ten percent or more not 
later than December 31, 2006.  Second, the disability cannot 
be attributed to any known clinical diagnosis by history, 
physical examination, and/or laboratory tests.  See 38 C.F.R. 
§ 3.317(a)(1).  

The presumption will not apply in this case because the 
veteran does not have a qualifying chronic disability.  
Chronic lumbar pain is attributed to specific etiologies:  
dysthymia, and depressive disorder due to pain; and mild 
degenerative spondylosis, chronic adductor tendinitis, and 
early degenerative joint disease of the hips.  Consequently, 
the veteran's back and hip symptoms are not attributable to 
an undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  Because evidence does not establish 
entitlement to service connection directly or by application 
of a presumption, service connection for chronic lumbar 
strain superimposed on mild degenerative spondylosis, chronic 
adductor tendinitis, and early degenerative joint disease 
must be denied. 


ORDER

Service connection for chronic lumbar strain superimposed on 
mild degenerative spondylosis, chronic adductor tendinitis, 
and early degenerative joint disease of the hips is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


